Citation Nr: 1503744	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to the Veteran's service-connected left hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from June 1962 to October 1966.  

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a Travel Board hearing before the undersigned in February 2013.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound of the left hand with contracture of the middle finger and posttraumatic changes has been raised by the record during the February 2013 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the February 2013 Board hearing, the Veteran reported that his hearing loss has worsened since the prior VA examination in October 2010.  He submitted a private audiological evaluation, which confirms an increase in puretone thresholds.  

Unfortunately, the examiner did not use a Maryland CNC wordlist when providing the evaluation.  Therefore, the evaluation is not probative for rating purposes.  As the Veteran has asserted a worsening of his hearing loss specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has asserted that his rheumatoid arthritis is causally related to his service-connected hand disability.  During the hearing in February 2013, the Veteran's representative noted that the rheumatoid arthritis and the hand disability aggravate each other.  The Veteran was afforded a VA examination in October 2010 regarding his rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis is not caused by his gunshot wound.  He did not address whether the Veteran's gunshot wound aggravates his rheumatoid arthritis.  The Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current rheumatoid arthritis is aggravated (chronically worsened) by the Veteran's service-connected residuals of a left hand gunshot wound.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss.

3.  Schedule the Veteran for a VA examination regarding his rheumatoid arthritis.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's rheumatoid arthritis had its onset during or was causally related to service?  

b.)  Is it at least as likely as not that the Veteran's rheumatoid arthritis is causally or etiologically related to the Veteran's service-connected residuals of a gunshot wound to the left hand?

c.)  Is it at least as likely as not that the Veteran's rheumatoid arthritis is aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected residuals of a gunshot wound to the left hand?

The examiner should provide a rationale for all findings and conclusions.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completion of the above, review the expanded record and determine if the benefits requested on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






